Citation Nr: 1413770	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-31 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel





INTRODUCTION

The appellant asserts that he had recognized guerrilla service with the United States Armed Forces of the Far East (USAFFE) during World War II.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decisional letter by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied his claim seeking compensation from the FVEC Fund.

The appellant initially requested a hearing in connection with his appeal. However, in November 2011, he withdrew his request for a hearing.  Therefore, the Board may proceed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the August 2013 remand, the Board requested that the appellant be notified that the claims folder only contained pages 1, 3, 4, 5 of Form 23 and asked that he submit a complete copy of Form 23.  After the appellant was provided an appropriate amount of time to respond, the RO was directed to submit a new request (regardless of any response from the appellant), to include the complete Form 23, among other pieces of evidence.  Here, the Veteran submitted a complete Form 23 with all pages.  However, the RO submitted a request for verification of service without the complete Form 23.  Again, the response from the service department (in this case, the National Personnel Records Center) indicated that there was no change warranted in the prior certification and the information on the roster was not compatible with Form 23.  However, as the RO did not provide the complete Form 23 to the service department, the remand directive was not completed.  Compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As a result, the Board must remand to ensure compliance with the prior remand.    

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Submit a new request for verification of the appellant's service and include the complete Form 23 (all pages are now of record), the appellant's statements, certifications from Office of the Adjutant General dated in January 2010 and June 2000, Certification from Armed Forces of the Philippines dated in August 1996, application for old age pension, copies of identification cards, application for educational benefits, and copy of passbook.

2.  After completing the above, the RO/AMC should readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant should be furnished with a Supplemental Statement of the Case and afforded a reasonable opportunity for response.  Thereafter, the case should be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



